Exhibit Agr WITHOUT PREJUDICE COMPROMISE AGREEMENT Pursuant to section 203 of the Employment Rights Act 1996 Between: (1) Field Group plc, whose registered office is atMisbourne House, Badminton Court, Rectory Way, Old Amersham, Bucks, HP7 0DD, (the “Company”); (2) Chesapeake Corporation, of 1021 East Cary Street, Richmond, Virginia, 23218, United States of America ("Chesapeake"); and (3) Neil Rylance, of 5 Park Avenue, Shelley Park, Shelley, Huddersfield, HD8 8JG (the “Executive”) (together, the "Parties"). Whereas: (1) The Executive has been employed by the Company since 3 January 1995. (2) The Executive has been employed by the Company as Executive Vice President – European Packaging since 1 January 2005 and by Chesapeake as Executive Vice President but due to a Company reorganisation his roles will become redundant. (3) In order to achieve certainty and finality, it is the intention of the Parties in entering into this Agreement that it shall operate to terminate the relationship between them and, in consideration of the settlement set out herein, provide a full and absolute and irrevocable release by the Executive of all current and future claims set out in this Agreement whether or not he has knowledge of them, whether or not they are in the contemplation of the parties and whether or not they exist in fact or law, as at the date of this Agreement and a full and absolute and irrevocable release by the Company and Chesapeake of all current and future claims set out in this Agreement of which either the Company or Chesapeake is aware or should reasonably be aware as at the date of this Agreement. It is agreed as follows: 1. Date of Termination of Employment The Executive’s employment with the Company will terminate on 31 August 2007 (the “Termination Date”) by reason of redundancy.Salary and benefits will be paid by the Company in the normal way up to the Termination Date but thereafter will cease.During the period from the date of this Agreement until the Termination Date the Executive shall be on garden leave in accordance with clause 20 of his contract of employment but shall remain available to provide the Company or any Associated Company with such assistance as it may reasonably require on a transitional basis other than on days on which he is on holiday as agreed with the Company. The
